Opinion issued June 27, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00611-CV
____________

IN RE OWEN T. GORDY,  Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Owen T. Gordy, has filed a petition for writ of mandamus complaining
that Judge Sandel (1) has failed to enforce the rules of discovery in responding to
relator's request for production sent on May 15, 2002.
	Relator had previously appealed the final judgment in trial court cause no.
20,429-C.  The appeal was assigned to the Court of Appeals for the Fourteenth
District of Texas at Houston.  The Fourteenth Court disposed of the appeal in an
opinion issued on December 14, 2000.  Mandate issued on March 8, 2001.
	Relator has not provided this Court with any record of what he has filed in the
trial court.  See Tex. R. App. P. 52.3(j)(1).  Although relator states he has sent a copy
of the petition for writ of mandamus to Judge Sandel, he has not served the
defendants in the trial court with a copy of the petition for writ of mandamus.  See
Tex. R. App. P. 9.5, 52.2.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jerry Sandel, judge of the 278th District Court of Walker
County, Texas.  The underlying trial court cause number is 20,429-C.